Citation Nr: 1617501	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-40 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for a right leg disability, to include right knee osteoarthritis.

2. Entitlement to service connection for a back disability, to include lumbar spondylosis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held August 2014.  Then by November 2014 issuance, the Board granted petitions to reopen service connection for right leg and back disabilities, and remanded the underlying claims on the merits.  After development directed by the Board was completed the RO continued denial of these issues, and the case is back before the Board.  

The Veteran has changed his designated representative twice.  The most recent appointment of representative continues to be the Veterans Service Organization (VSO) denoted above on the title page.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay in this matter, remand of the case is essential to supplement the record.

The VA Compensation and Pension examination of August 2015 ruled out a causal relationship to service.  However, an addendum opinion is needed to consider:  1) reports of constant back pain since service;  2) the Veteran and several lay observers describe his injuries on a parachuting jump which must be addressed in the opinion rationale, whether it is or is not a factor; and  3) regarding the right leg, the Veteran had frequent and sustained notations in service treatment records (STRs) of problems, diagnosed at one point as chondromalacia and chronic patellofemoral syndrome, and significance of this condition should be addressed.

While the case is on remand some further records development would be helpful.  The AOJ attempted to obtain medical records from the Jacksonville VA facility dating from 1987.  An April 2015 report of general information indicates that an employee spoke with the "ROI of the Gainesville-VAMC and we received a no response for the records at Jacksonville-OPC."  From this information, the Board cannot determine whether it is reasonably certain that the records do not exist or whether further efforts to obtain them would be futile.

Accordingly, the case is REMANDED for the following action:

1. Again request VA treatment records dating from June 1987 to December 1999 from the Jacksonville VA facility including any archived records.  If based on the response it is reasonably certain the records do not exist or further efforts to obtain them would be futile, notify the Veteran.

2. Obtain the Veteran's most recent VA outpatient treatment records, and associate these with the VBMS electronic file.

3. Then request a supplemental opinion from the             August 2015 VA examiner on the cause of back and right leg problems.  

The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back and/or right leg disabilities were incurred in service, or otherwise etiologically related to service.  In providing the requested opinion, please give consideration to and address the following:

a) The Veteran on his VA outpatient treatment has repeatedly stated having had constant back and knee pain since service, and there is a lay witness statement from a third party describing something similar. 

b) The Veteran and several lay observers describe injuries on a parachuting jump which should be addressed in the opinion rationale, as to whether or not that injury is a causative factor of claimed conditions.  

c) Regarding the right leg, the Veteran had notation in April 1987 service treatment records of problems, including "patellofemoral syndrome" (PFS).  The examiner is requested to specifically consider whether there is a causal link between that disease and his present-day knee disability.  It is noted that the July 2014 MRI result indicated that there was a cyst and/or erosion and fragmentation all involving the anterior tibial tubercle related to old trauma, as well as tendinosis, tendinopathy, delamination, intrasubstance tearing and chronic thickening of the infrapatellar tendon.  Please also address whether it is at least as likely as not (50 percent or greater probability) that these disorders are related to service.
 
If the August 2015 examiner is not available, provide the file to a similarly situated examiner for review and/or schedule the Veteran for examination by another examiner that addresses the inquiries set forth above.

4. Review the claims file.  If any directive specified in this remand has not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

